UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4004
JERMAINE LAMONT RORIE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-78)

                      Submitted: August 28, 2003

                      Decided: September 5, 2003

       Before NIEMEYER and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK,
Chapel Hill, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Robert A.J. Lang, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.
2                      UNITED STATES v. RORIE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Jermaine Lamont Rorie was convicted by a jury of possession of
ammunition by a convicted felon in violation of 18 U.S.C.
§§ 922(g)(1), 924(e) (2000), and was sentenced as an armed career
criminal to a term of 300 months imprisonment. Rorie contends on
appeal that the evidence was insufficient to prove that he possessed
the ammunition in and affecting interstate commerce and that his
armed career criminal sentence was error because the government did
not submit the issue of his predicate convictions to the jury and prove
their existence beyond a reasonable doubt. We affirm.

   Viewed in the light most favorable to the government, see Glasser
v. United States, 315 U.S. 60, 80 (1942), the evidence at trial showed
that, in October 2001, Rorie was at a post-football game party in
Winston-Salem, North Carolina, also attended by Fernando Howard,
Tyrone Fair, and Arthur Davis. Howard, Fair, and Davis decided to
leave because Rorie had a gun and was acting loud and belligerent.
As they left, Rorie and Howard exchanged words and got into a scuf-
fle. Rorie followed the men to Howard’s Jeep and began shooting a
handgun at them as they got into the Jeep. The gun then jammed and
shells fell onto the street. Howard, Davis, and Fair fled, after which
Rorie ransacked the Jeep, taking several compact disks, a remote con-
trol, and two jackets. When the police arrived, Rorie had disappeared,
but while the police were talking to witnesses, he came out of the
house wearing a different shirt and carrying a camouflage jacket.
When the officers approached him, Rorie threw an object over the
fence. It proved to be a Winchester 9 mm Luger ammunition clip
which fit three unfired rounds and two fired shell casings found near
the Jeep. Howard’s compact disks and remote were found in the
jacket Rorie was carrying. The fired shell casing and unfired rounds
that were seized were all manufactured in Illinois. We conclude that
this evidence was sufficient to sustain Rorie’s conviction.
                        UNITED STATES v. RORIE                         3
   Rorie next contends that the evidence that the ammunition had
traveled in interstate commerce was insufficient to satisfy the jurisdic-
tional element of § 922(g)(1). He relies on United States v. Morrison,
529 U.S. 598 (2000), and United States v. Jones, 529 U.S. 848 (2000),
but concedes that this court rejected the same claim in United States
v. Gallimore, 247 F.3d 134, 138 (4th Cir. 2001).

   Last, Rorie asserts that his enhanced sentence under § 924(e) is
improper because the government failed to submit the issue to the
jury. He raises this issue merely to preserve it, recognizing that
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), excepts the fact
of a prior conviction from the rule it announced. See United States v.
Sterling, 283 F.3d 216, 220 (4th Cir.), cert. denied, 536 U.S. 931
(2002).

   We therefore affirm the conviction and the sentence imposed by
the district court. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                            AFFIRMED